IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-5,693-05


EX PARTE MARK ANTHONY GRIFFITH, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 22,413 IN THE 23RD JUDICIAL DISTRICT COURT
BRAZORIA COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
escape and sentenced to ten years' imprisonment.  Applicant did not appeal his conviction.
	After a review of the record, we find that Applicant's claim that challenges his
conviction is without merit.  Therefore, we deny relief.
	Applicant's claim for pre-sentence jail time credit is dismissed pursuant to Ex Parte
Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).

DELIVERED: FEBRUARY 11, 2009
DO NOT PUBLISH